UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
MAKHTAR YAHIA NAJI                      )
AL WARAFI (ISN 117),                    )
                                        )
       Petitioner,                      )
                                        )
       v.                               )  Civil Action No. 09-2368 (RCL)
                                        )
BARACK OBAMA,                           )
President of the United States, et al., )
                                        )
       Respondents.                     )
____________________________________)

                                              ORDER

       On January 12, 2010, the Court held a merits hearing in this matter to determine the

legality of petitioner’s detention. Based on the arguments of counsel at the hearing, the

supplemental briefs, the applicable law, and the reliable evidence in the record, it is, for the

reasons set forth in a classified memorandum filed with the Court Security Officer, hereby

       ORDERED that petitioner’s (ISN 117) petition for habeas corpus is DENIED.

       SO ORDERED.



       Signed by Royce C. Lamberth, Chief Judge, on March 24, 2010.